WithumSmith+Brown, PC Certified Public Accountants and Consultants 1411 Broadway, 9th Floor New York, New York 10018 USA fax www.withum.com Additional Offices in New Jersey, Pennsylvania, Maryland, Florida, and Colorado CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We consent to the references to our firm under the captions “Financial Highlights” and “Independent Registered Public Accounting Firm” in the Prospectus and Statement of Additional Information and to the incorporation by reference of our report dated November 25, 2014 with respect to the financial statements and financial highlights of FactorShares Trust, in this Registration Statement under the Securities Act of 1933 (Form N-1A), filed with the Securities and Exchange Commission. /s/ WithumSmith+Brown, P.C. New York, NY January 26, 2015
